United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT



                                    ___________

                                    No. 97-2821
                                    ___________


John Gregory Lambros,                      *
                                           *
             Appellant,                    *
                                           *
      v.                                   *
                                           *   Appeal from the United States
Luis Carlos Andreaci, Federal Bureau       *   District Court for the
of Prisons #09693-004, Riverside           *   District of Minnesota.
Halfway House, Miami, Florida, in his      *   [UNPUBLISHED]
individual and official capacity; John     *
Doe, other inmate at the officially        *
approved United States Federal Police      *
Holding Facility in Brazilia, Brazil, in   *
his individual and official capacity,      *
                                           *
             Appellees.                    *

                                    ___________

                          Submitted: September 22, 1997

                              Filed: October 21, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________
PER CURIAM.

       John Gregory Lambros appeals from the district court’s1 denial of his Federal
Rule of Civil Procedure 60(b)(4) motion. Having reviewed the record and Lambros’s
brief, we conclude that the district court did not abuse its discretion and that an
extended discussion is not warranted. See Printed Media Servs., Inc. v. Solna Web,
Inc., 11 F.3d 838, 842 (8th Cir. 1993) (standard of review). The judgment is affirmed.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-